357 F.2d 922
Ella STAPLES, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 22768.
United States Court of Appeals Fifth Circuit.
March 18, 1966.

Milam L. R. Wade, Dallas, Tex., for appellant.
W. E. Smith, Asst. U.S. Atty., Dallas, Tex., Melvin M. Diggs, U.S. Atty., for appellee.
Before GEWIN and THORNBERRY, Circuit Judges, and WEST, District Judge.
PER CURIAM:


1
This is an appeal from a judgment of the District Court affirming the decision of the Secretary of Health, Education and Welfare which denied appellant's claim for disability benefits under the Social Security Act, 42 U.S.C.A. 423 and for a period of disability under 42 U.S.C.A. 416.


2
Appellant's first application for disability benefits was filed September 29, 1959, claiming disability resulting from 'Progressive blindness due to corneal dystrophy.'  This application was denied on June 6, 1960.  No appeal was taken.  Appellant filed a second application on August 9, 1962, alleging that because of the same illness she had been unable to work since April, 1957.  This application was denied by the Social Security District Office; was denied on reconsideration; was denied after hearing by the Hearing Examiner; and review by the Appeals Council was denied.  This suit followed.


3
The only question before this Court is whether or not, as found by the District Court, the decision of the Secretary was in fact, supported by substantial evidence.  Aldridge v. Celebrezze, 339 F.2d 190 (5 Cir. 1964).


4
The Hearing Examiner had before him the testimony of eight doctors together with that of the claimant, and based upon this testimony, he held adversely to the claimant.  Upon reviewing this evidence, the District Court concluded that there was, in fact, substantial evidence before the Hearing Examiner to support his denial of appellant's claim.  We agree.  While there is undoubtedly considerable evidence to support a finding that appellant's eyesight has, for some time, been impaired, there is also substantial evidence to support a finding that appellant was not, during the period of her eligibility, unable to engage in substantial, gainful employment.  Thus, the Secretary was legally justified in concluding that disability within the meaning of the Act was not established.


5
The Judgment of the District Court is affirmed.